                                                         HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
9
                             UNITED STATES DISTRICT COURT
10                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
11
12   KIMBERLY ANN JOHNSON,
13                 Plaintiff,
                                                      Case No. 2:18-CV-01678-RAJ
14          v.
                                                      ORDER GRANTING MOTION
15   ALBERTSONS, LLC,                                 FOR RECONSIDERATION
16                 Defendant.
17
18
19          This matter is before the Court on Defendant’s motion for reconsideration. Dkt. #
20   78. For the following reasons, the Court GRANTS the motion.
21                                      I.   DISCUSSION
22          Motions for reconsideration are disfavored and will be granted only upon a
23   “showing of manifest error in the prior ruling” or “new facts or legal authority which
24   could not have been brought to [the court’s] attention earlier with reasonable diligence.”
25   Local R. W.D. Wash. (“LCR”) 7(h)(1). Here, Defendant requests the Court reconsider its
26   order excluding the testimony of Defendant’s proposed witness, Rebecca Dean, regarding
27   the findings of her investigation into Plaintiff’s claims of gender discrimination. Dkt. #
28   ORDER – 1
1    78. Specifically, Defendant argues that the Court’s decision limits Albertsons’ ability to
2    defend against Plaintiff’s claim for punitive damages. Dkt. # 78 at 2. Defendant also
3    offers a proposed limiting jury instruction that, it argues, will appropriately cure any
4    potential prejudicial impact of Ms. Dean’s testimony. Dkt. # 78 at 2.
5           After reconsideration, the Court finds that a limiting jury instruction, if read
6    immediately preceding Ms. Dean’s testimony, will be sufficient to mitigate any potential
7    prejudicial effect to Plaintiff. Accordingly, the Court will permit Ms. Dean to testify
8    regarding the fact that she performed an investigation, her ultimate findings, and any
9    steps that she took upon completing her investigation. The Court will separately issue a
10   limiting jury instruction that will be read to the jury immediately preceding Ms. Dean’s
11   testimony.
12                                      II. CONCLUSION
13          For the reasons stated above, the Court GRANTS Defendant’s motion for
14   reconsideration. Dkt. # 78.
15
16          DATED this 26th day of February, 2020.
17
18
                                                       A
                                                       The Honorable Richard A. Jones
19
                                                       United States District Judge
20
21
22
23
24
25
26
27
28   ORDER – 2
